Title: To Thomas Jefferson from Harry Toulmin, 4 July 1805
From: Toulmin, Harry
To: Jefferson, Thomas


                  
                     Wakefield in the Mississippi Territory 4th. July 1805.
                  
                  To his Excellency Thomas Jefferson, President of the United States of America, the humble petition of the undersigned inhabitants of Washington county in the Mississippi Territory, respectfully sheweth,
                  That your petitioners reside in a district of country entirely detatched from the rest of the territory, surrounded by the Indian tribes, and precluded by their situation from all immediate intercourse with any civilized people, but the Spanish subjects in West Florida,—that their interest and safety earnestly plead for the farther extinguishment of the Indian titles to lands in their neighbourhood, & for encouragement from the general government to extend the population of the district.   During the existence of the Spanish government in this country, your petitioners were permitted under the faith of a treaty then supposed to have been concluded with the Indian nations, to make settlements on the lands lying between the Alabama and Tombeckbee rivers:—and although it is said that there is not to be found any evidence of the full ratification of such a treaty; yet no rent was demanded for the land occupied within the Indian boundary until the last year.
                  In consequence of the sterility of a large proportion of the land on the west side of the Tombeckbee, it is of high importance to the inhabitants of Washington county that the United States should possess the land lying between the two rivers:—and it is with much exultation that they behold at the present moment a more favourable opportunity, for obtaining a part of that tract of country, than has ever before offered itself to their view.
                  Your petitioners are informed that at a meeting held at Hobuckintoopa in June last with the Chacktaw nation, by the Honble. James Robertson and Silas Dinsmore commissioners of the United States, for the purpose of extinguishing their right to lands on the Mississippi, the said Indians absolutely refused to sell the quantity of land to be located as required by the said commissioners,—but that Hoomah Stubba the principal and authorized Mingoe of the lower Chacktaws proposed to the said commissioners to sell a certain tract of land to the United States on the east side of the Tombeckbee river.   The acquisition of this territory, it is true, would not fully answer the wishes of your petitioners, nor afford to the United States so firm a footing in this country as their interest demands: since a tract of land lying between the Alabama & a ridge which divides its waters from those of the Tombeckbee, would still be claimed by the Creek nation of Indians. The acquisition would, notwithstanding, be of unspeakable importance, and would immediately open the door for increasing the strength of a settlement which would soon become a powerful barrier to the people of the Mississippi against the Creek nation, and to the people of South Carolina & Georgia against the Chickasaw & Chacktaw nations.
                  But the proposed purchase and consequent settlement of the country on the eastern bank of the Tombeckbee above the present settlements, is in another point of view still more interesting to the states of Tennessee and Kentucky. The difficulties and enormous expences under which the citizens of those states are labouring in the importation of foreign commodities, must induce them to avail themselves of the Mobille and Tombeckbee rivers,—and renders it of infinite importance to them, that civilized man should occupy the banks of a river unparalleled for the facility of its navigation, and which bountiful nature seems to have created in order to annihilate, as it were, the distance between those interior countries & the ocean.
                  Your petitioners feel happy when they reflect on the great and comprehensive views which have uniformly distinguished the present administration:—and how remote soever may be their situation from that of the rest of the United States, they rejoice in the persuasion that government regards their interests, and will provide for their protection and happiness.
                  They appeal to you as to the common father of confederated Americans, and they humbly pray that your Excellency would take the promises into your serious consideration, and would authorize the commissioners of the United States to extinguish the Indian title to as extensive a tract of land on the Tombeckbee river, as it may be in their power to obtain for the United States.
                  
                     Harry Toulmin and 41 others 
                     
                     
                  
               